Title: From James Madison to James Barbour, 16 June 1814
From: Madison, James
To: Barbour, James


        
          private
          Dear Sir
          Washington June 16. 1814
        
        I have duly recd. your letter of the 13th instant.
        That the late events in Europe will put it in the power of G.B. to direct a much greater force agst. the U.S. cannot be doubted. How far she may be restrained from so doing by an estimate of her interest in making peace, or by a respect for the sentiments of her allies, if these should urge it, can not yet be known. It is incumbent on us to suppose, that she may be restrained by neither, & to be prepared as well as we can, to meet the augmented force which may invade us.
        
        Our means for this purpose consist essentially of regular troops, and Militia. As far as the former go, they will be applied in the way, deemed most conducive to the public safety. The deficiency must be supplied by a resort to the latter; and the questions arising are 1st. whether they shall be immediately called into service, in anticipation of attack, and under the uncertainty of the objects of attack; and 2dly. what measures, in case of no such immediate call, can be usefully adopted by the States liable to attack.
        Under existing circumstances which, whilst they suggest general apprehensions, afford no information either as to the amount, or the particular destination of forces that may be sent agst. us, and taking into view the great number of objects accessible to attack by a large & concentrated force of the Enemy, the objections to an immediate call of militia into service, are obvious & powerful. If the call be made in favor of one assailable object, it must be extended proportionally to all. It would waste a resource on which eventually every thing may depend. And, what cannot escape the most serious reflection, the employment of bodies of militia sufficient to give security & tranquility every where, would rapidly exhaust our pecuniary means, and soon put every thing at hazard. Prudence advises therefore that we should exert all our vigilance in discovering the particular views of the Enemy; and by not prematurely or erroniously, applying our means of defence, be the more able to use them with effect, when & where they become necessary.
        In the mean time, it will rest with the State Govts. to do whatever may depend on them, for keeping every thing in as much preparatory arrangement as possible, for the prompt & effective service of their militia, as detachments from it may be required by emergencies. Where particular States have military means of any sort exclusively their own, they will of course decide for themselves as to the best use that can be made of them.
        Knowing the just solicitude you feel for the safety of every part of the State under your charge, a solicitude I most sincerely participate, I regret that it is not in my power to give you either more certain information with respect to the plans & purposes of the Enemy, or more satisfactory views of our means of frustrating them or an answer more precise to the particular enquiry made by you. I assure myself you will readily comprehend that nothing more has been in my power. Accept my high esteem and friendly respects.
        
          James Madison
        
      